DISMISS and Opinion Filed September 18, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00742-CR

                  BRANDON MICHAEL PACKER, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F16-40480-T

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      On July 28, 2017, after Brandon Michael Packer pleaded guilty to possession

of less than one gram of heroin, the trial court deferred adjudication of guilt and

placed appellant on deferred adjudication probation for two years. The trial court

later extended appellant’s community supervision until July 27, 2021. On June 4,

2020, the State filed a motion to proceed with adjudication of guilt, alleging

appellant violated various conditions of probation. Following a July 13, 2020

hearing, the trial court denied the State’s motion and continued appellant on deferred
adjudication probation. Appellant’s notice of appeal from that decision was filed in

this Court on August 14, 2020.

      As a general rule, an appellate court may consider appeals by criminal

defendants only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.). With regard to deferred adjudication, the Texas Legislature

has authorized appeal of only two types of orders: (1) an order granting deferred

adjudication, and (2) an order imposing punishment accompanying an adjudication

of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not in themselves

appealable. Id.

      Here, there is no judgment of conviction; rather, the trial court continued

appellant on deferred adjudication. Under these circumstances, we do not have

jurisdiction. See id.

      We dismiss this appeal for lack of jurisdiction.




                                           /Leslie Osborne/
                                           LESLIE OSBORNE
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)
200742F.U05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BRANDON MICHAEL PACKER,                     On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F16-40480-T.
No. 05-20-00742-CR         V.               Opinion delivered by Justice
                                            Osborne. Justices Schenck and
THE STATE OF TEXAS, Appellee                Partida-Kipness participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered September 18, 2020




                                      –3–